Citation Nr: 1824313	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-21 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1984 to March 1987, August 1989 to January 1999, and December 2003 to February 2005. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 6, 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

 In January 2017, the Veteran testified at a videoconference hearing before the undersigned. A transcript of the hearing is of record.


VETERAN'S CONTENTIONS

The Veteran is seeking service connection for obstructive sleep apnea (OSA). He contends that his OSA began during his active duty service. He asserts that he noticed fatigue while he was deployed in Iraq, and that his fatigue continued after he returned home. He asserts that his fatigue following his deployment is different than any fatigue he experienced before deployment.


FINDINGS OF FACT

1. The Veteran's service treatment records contain no indication of OSA or trouble sleeping.

2. An April 2009 VA Medical Center (VAMC) record indicates a diagnosis of mild OSA.

3. In March and August 2012, the Veteran and two of his comrades in arms submitted statements reporting that during his service in Iraq the Veteran experienced frequent fatigue, which was noticeable to his fellow soldiers. The Veteran reported that during deployment he was often asked if he was getting enough sleep, and he responded that he thought he was. Both of the Veteran's comrades in arms reported that the Veteran was always tired during the day, often yawning continuously, and that they did not understand why this was the case, since the Veteran seemed to be getting as much sleep as they were.

4. At a January 2017 hearing before the Board, the Veteran testified that during his deployment in Iraq he attributed his fatigue to the twenty-four-hour missions he was doing. However, he testified that when he returned his fatigue continued. He testified that he then went to the VAMC and was diagnosed with OSA following a sleep study. The Veteran's wife testified that when he returned from Iraq in 2005 she noticed him gasping and waking in his sleep. She also testified that she noticed he was more fatigued than he had been before he had deployed.

5. A January 2017 VA examination noted a diagnosis of OSA and possible delayed sleep phase syndrome, but did not render an opinion as to any possible nexus between the Veteran's OSA and his active duty service.

6.  In a March 2018 Veterans Health Administration (VHA) specialist opinion, a sleep medicine specialist opined that it was at least as likely as not that the Veteran's OSA had its onset during his active duty service. The specialist reasoned that during service the Veteran manifested symptoms of sleep-disordered breathing, such as excessive daytime fatigue, and that upon his return his wife witnessed respiratory abnormalities associated with his daytime symptoms. The specialist noted that the Veteran's wife reported that although the Veteran snored before his deployment, his symptoms and observed respiratory abnormalities were more pronounced after his return.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met. 38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to prove service connection, there must be competent, credible evidence of 1) a current disability, 2) in-service incurrence or aggravation of an injury or disease, and 3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

As noted above, the Veteran has a current diagnosis of OSA. Further, the VHA sleep medicine specialist opined that the Veteran's OSA had its onset in service. The specialist's opinion is competent, credible, and entitled to significant weight.  Significantly, there is no probative evidence to the contrary. Therefore, service connection for OSA is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


